PER CURIAM:
Albert Hargrove appeals the district court’s order denying relief on his complaint alleging violations of state and federal law in connection with the denial of his claim for state workers’ compensation benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Hargrove v. Steiner, No. CA-04-304-5-FL (E.D.N.C. Dec. 23, 2004). We further deny Hargrove’s motion for a certificate of appealability pursuant to 28 U.S.C. § 2553(c) as unnecessary to this appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED